HAWKINS, Judge.
— Conviction is for murder, punishment being twelve years in the penitentiary.
The record is here without statement of facts. The only bill of exception complains of the refusal of a continuance based on the absence of a witness. It is manifestly impossible for this court to appraise the materiality or otherwise determine the admissibility of the expected evidence of .the absent witness without having before us the facts developed on the trial, unless the bill should incorporate therein sufficient evidence or contain a certificate of sufficient facts to make it dear that the absent *414testimony was material. No such showing is made in the present bill, and in this condition of the record we must assume that the action of the court in refusing the continuance was correct.
The judgment is affirmed.

Affirmed.

Morrow, P. J., absent.